Citation Nr: 0507921	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service in the Merchant Marine from 
January 10 to January 28, 1942; and in the Army from April 
16, 1942 to June 29, 1943; and from January 13, 1944 to March 
27, 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant, who is the veteran's widow, provided testimony 
before a Veterans Law Judge at the RO in February 2005; a 
transcript is of record.

In March 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket 
pursuant to 38 U.S.C.A.§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  At the time of his death, the veteran had a claim pending 
on the issue of entitlement to a total disability rating by 
reason of individual unemployability due to service-connected 
disabilities (TDIU).

3.  The appellant's claim for accrued benefits was received 
less than one year after the veteran's death.

4.  At the time of his death in May 2003, the veteran had not 
worked for several years; he had been a musician for decades 
but was no longer able to play, lead, remember the words or 
songs and could not be out of his nursing home environment to 
participate with his band.

5.  The evidence of record at the time of his death raises a 
doubt as to whether his service-connected psychiatric 
disorder had become so severe and so integrated and 
intimately associable with his other brain malfunctions and 
dementia that he was unable to care for himself and this was 
tantamount to being rendered unemployable.

6.  Evidence of record and medical opinion establish a doubt 
as to whether the veteran's service connected psychiatric 
disability must be reasonably considered to have been a 
significant contributor to his death.  


CONCLUSIONS OF LAW


1.  The criteria for a TDIU on an accrued basis are met.  38 
U.S.C.A. §§ 5101, 5121; 38 C.F.R. §§ 3.340, 3.341,4.15, 4.16 
(2004).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 5107, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2004); 
VAOPGCPREC 7-99; Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004). Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for the 
cause of the veteran's death and accrued benefits.  
Therefore, no further notice or development is needed with 
respect to these issues.

Accrued Benefits
Criteria

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due to the payee but unpaid 
for a period not to exceed two years prior to the last date 
of entitlement will, upon the death of the payee, be paid to 
the payee's spouse.  38 U.S.C.A. § 5121(a) (West 2002).  The 
Board observes that 38 U.S.C. § 5121(a) has recently been 
amended.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  However, Congress 
specifically stated that this provision applies to deaths 
occurring on or after the date of enactment of the Act, or 
December 16, 2003.  In this case, because the veteran's death 
predates that date, this recent statutory amendment is not 
applicable to the instant appeal. 

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection [or TDIU as in this case] 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death, but only within the limits otherwise established by 
law.  It has been repeatedly held by the appellate courts 
that among these limits, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 
1998).  

Factual Background and Analysis

The veteran had service connection for sinusitis, rated as 10 
percent disabling; and anxiety disorder (sometimes described 
as depression or major depressive disorder) rated as 30 
percent disabling, when he filed a claim for increased 
compensation for the latter disorder on October 24, 2002.  

In a rating decision of December 2002, the RO granted a 50 
percent rating for the veteran's psychiatric disorder from 
the date of his reopened claim.  The combined evaluation was 
60 percent.  In a VA Form 21-4138, dated in March 2003, and 
received by the RO on March 20, 2003, the veteran 
specifically noted that he had disabilities rated as 50 
percent and 10 percent disabling, but that the rating 
assigned were inadequate since his depressive disorder had 
rendered him unable to obtain gainful employment for the last 
two years.  The RO then issued a statement of the case in 
April 2003.  The veteran did not file a substantive appeal as 
to that matter.  

The veteran subsequently filed VA Form 21-8940, a formal 
claim for a TDIU, in April 2003.  In written correspondence 
from his representative dated in April 2003, it was noted 
that the pending issue related, and was basically limited, to 
TDIU.  Clinical records and several medical statements were 
also submitted in that regard.  Before further action could 
be taken on that pending TDIU issue, the veteran died on May 
[redacted], 1003.  

On June 17, 2003, the appellant filed her VA Form 21-5324 for 
death and accrued benefits.  She subsequently filed a VA Form 
21-4138 which clarified that intention to pursue his the 
pending claim for a TDIU as well as her own claim for death 
benefits.  Thus, there is a valid accrued claim pending 
before the Board at this time.



TDIU
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.



Pertinent Factual Background

At the time of the veteran's death, prior clinical and 
evaluative records are in the file for comparative purposes 
including the report of a VA examination in 1997.  Outpatient 
treatment records were in the file from as late as September 
1992.

On VA examination in December 2002, the veteran reported that 
he was now retired, having spent most of his life in the 
music business.  He wrote songs, managed musical theaters and 
went to Florida some 12 years before with his wife.  She had 
found employment as an administrator at a local hospital.

He gave a history of having developed heart problems and 
experienced a heart attack and fractured three ribs in 1996.  
He had a pacemaker and diverticulitis.  He had not had 
hospitalization for his mental health problems.  It was 
reported that he tended to be irritable and demanding and had 
been known to show his temper.  He suffered from nightmares 
and moaned at night.  Sometimes he would get into 
disagreements and had a reputation for being inflexible, 
suspicious and unrealistic; he also did not listen.  As he 
became older, his memory, orientation and other cognitive 
facilities had deteriorated.  He felt frustrated and 
depressed because his life was boring and he had difficulty 
sustaining a conversation.  He seemed pleased when the 
examiner was willing to listen to him recount his history and 
some of the tunes he wrote.

On examination, he denied confused or disturbed thinking.  
Primarily he felt bored, depressed and anxious about his 
health.  He did not believe that he was suspicious or 
distrustful, but he found that people seemed to be too busy 
to pay much attention to him.   He did not feel that he was a 
threat to himself or others, and he had no uncontrollable 
urges or impulses. 

He shuffled into the examination room and ambulated slowly 
with a cane.  Speech was hesitant and slow, but he was 
fluent.  He tended to repeat the same sentence and had word-
finding problems.  He had difficulty following the 
conversation, but could respond directly to simple questions.  
Hearing seemed impaired.  Mood was described as all right but 
sometimes tense.  Affect was compatible with his restless, 
frustrated mood.  Thought processes were logical and coherent 
without signs of delusions or bizarre ideation.  Perceptual 
functioning was intact.  He was alert and correctly oriented.  
Cognitive abilities revealed serious problems with immediate 
and short-term memory.  Orientation was also poor.  He could 
not define proverbs.  His ability to carry out arithmetic 
problems was nil.  The diagnosis was generalized anxiety 
disorder with depression and insomnia.  Global Assessment of 
Functioning (GAF) was 50.

Based on the above cited evidence, the RO assigned a 50 
percent rating.  The veteran responded with a VA Form 21-4138 
in which he stated, in pertinent part, that his depressive 
disorder had prevented him from obtaining gainful employment 
for the last two years.  He referred to his medical records 
at the VA facility to verify his contentions.

Clinical reports were submitted from the VA Medical Center 
where the veteran was evaluated in January 2003.  He had been 
referred for psychotherapy by his treating psychiatrist.  He 
was noted to have longstanding problems with PTSD symptoms 
due to combat experiences in WWII.  He had nightmares and was 
now in failing health.  He had fallen and cracked some ribs 
and apparently had experienced a series of transient ischemic 
attacks (TIA's) with the last 2 weeks before.  He had 
dizziness all of the time.

The veteran and his wife were interviewed separately.  They 
had been married more than 45 years and had two grown 
children who lived elsewhere.  He had been a professional 
musician all of his life.  His wife is a nurse with geriatric 
and psychiatric experience.  The veteran was no longer 
driving but spent his time reading and watching television.  
War related stories and conversations increased his 
psychiatric symptoms. 

His wife reported that he was getting more and more confused 
and she thought he had significantly deteriorated over the 
past year.  He needed help with activities of daily living 
and dressing.  He did not remember what he read.  His wife 
took care of all of the family affairs and the examiner 
opined that she took excellent care of her husband.  
Medically, the veteran was noted to have coronary 
atherosclerosis, status post myocardial infarction, status 
post pacemaker implant and multiple TIAs.

On mental status evaluation, he was cooperative and related 
easily with the examiner.  Cognitively, he appeared easily 
confused.  He had difficulty naming presidents in spite of a 
lot of clues, but was able to concentrate on repetitive 
tasks.  He became confused when he was asked to switch sets.  
Affect was well controlled and he seemed to enjoy the 
attention he received.  He acknowledged nightmares but was 
unable to relate their frequency.  His wife said that they 
had increased with world turmoil.  She said that he responded 
best to diversion and distraction.  He denied hallucinatory 
experiences.  He spent most of the time reminiscing but was 
in no obvious distress.  Neither he nor his wife thought he 
needed to be seen on a regular basis.  He had seemingly 
become more mellow since the TIAs.

The examiner opined that his presentation indicated a 
declining medical status.  Psychotherapy for PTSD was felt to 
likely increase his symptomatology and level of upset and 
agitation.  Alternatively, they agreed that he could be seen 
when necessary for support. 

Physicians and other caregivers with the Charlotte Harbor 
Health Care facility certified in statements in March 2003 
that he was "incapable of making clear medical decisions for 
himself".  

Additional clinical reports were received from the facility 
showing that he was to remain in a comfortable and protected 
living environment for as long as possible.  His wife was 
seeking options in a VA approved facility.  He was noted to 
have exhibited increased anxiety since admission and did not 
appear to be adjusting to the new environment or therapy 
program.  Extensive chart notations show the extent to which 
his environment was sheltered for his best interests and 
accommodations.  This included supportive means such as 
praise when he did anything well, etc.  He was noted to have 
also experienced increased confusion since admission and had 
a diagnosis of dementia.  He needed help in daily living and 
in making choices.  Diagnoses of record show PTSD and 
cognitive defects, not otherwise specified.

On a VA Form 21-8940, filed by the veteran himself in April 
2003, he said that he had a high school education, and had 
been self employed until 2000 when he became too disabled to 
work.  He had been a bandleader/musician all of his life, but 
he said he was unable to do that anymore.  The most he made 
had been in 1985 when he earned $30,000.  A slightly varied 
statement but generally in keeping with this was later 
received.

Of record at the time of the veteran's death was a statement 
dated in April 2003 from JMG-C, M.D., an adult and geriatric 
psychiatrist, who stated that he was seeing the veteran for 
major depression, an initial diagnosis from the VA which had 
facilitated his care.  Dr. C stated that the veteran's 
inability to perform without assistance including activities 
of daily living such as grooming, oral hygiene, bathing, 
dressing, toileting, etc., and in activities such as 
ambulating and social interactions, were all influenced by 
his depression.  He recommended continued use of confinement 
and anti-depressive medications.  (emphasis added)

Another statement dated in May 2003 was of record at the time 
of the veteran's death from PBG, M.D., a family practice 
physician, who stated that the veteran's diagnosis of major 
depression contributed to his hospitalization.  He confirmed 
Dr. C's opinion that his inability to perform daily functions 
was influenced by his depression.  (emphasis added)

A VA Form 21-4138, dated May 6, 2003, is of record from the 
veteran in which he described his own situation.  He recalled 
that he had been a musician all of his life, and had been 
self employed with other 75 year old musicians in a band.  
They had played at various social functions for years.  
However, after an earlier fall at which time he broke his 
humerus, which had not fully healed, he had been unable to 
play his standup base fiddle.  His musician friends continued 
to play and used his professional name and music stands.  
People called him for music and sometimes his wife could take 
him to where they were playing.  He said he used to sing 
sometimes but he can no longer remember the words.  He said 
he was very depressed by all of this.  Sometimes he would 
just have to get up and turn the news off because he was so 
upset, and his nightmares would come back more often.

The veteran died on May [redacted], 2003.  His wife filed a claim for 
benefits on a VA Form  21-534 on June 18, 2003.

Analysis

With regard to the veteran's pending claim for a TDIU at the 
time of his death, the Board notes that his schedular ratings 
were at 50 and 10 percent, respectively, for a psychiatric 
disorder and sinusitis.  Thus, he did not meet the schedular 
criteria for a TDIU.  38 C.F.R. § 4.16(a).  

However, in a case such as this, where the veteran fails to 
meet the applicable percentage standard, an extra-schedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
In that instance, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  

At the time of his death, the veteran was about 87 years old.  
As would be entirely normal for a man of such an age, he 
admittedly also had some nonservice connected problems 
including his circulatory system including a prior heart 
attack and TIAs.  He also had some orthopedic problems 
including as a result of a fall several years before.  

He was not working and had not worked for about 2 years prior 
to his death.  He was a lifelong musician, had written songs, 
played instruments and sang, and for well into his life, 
played with his own band.  However, by all accounts, the lack 
of work or his inability to participate in gigs in the last 
several years of his life was not due to his lack of desire 
to do so, but rather because he could not do so.  Admittedly 
there were some physical reasons he was hindered, i.e., he 
could no longer hold his base fiddle.  But more importantly, 
he could not remember the songs and the words.  And even more 
important to his situation, this rendered him more and more 
depressed; and the more depressed he became, the more unable 
he was to function in virtually any setting.

An analysis of the psychiatric evaluations of record show 
that there is an apparently underlying presumably organic 
element of dementia in his latter years.  However, at the 
time of the December 2002 VA examination, the examiner stated 
that the veteran's GAF score that related to his service-
connected disability was 50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Thus, the veteran's inability to keep a job was attributed by 
the VA psychiatric expert to his service-connected 
psychiatric disorder.  Given the aggregate clinical evidence 
and medical opinion, and with resolution of reasonable doubt 
in the appellant's favor, the Board finds that the veteran 
was unable to work by reason of his service-connected 
disabilities.  Since he was entitled to a TDIU at the time of 
his death, his widow, the appellant, is entitled to that 
benefit on an accrued basis.  

Service Connection: Cause of Death
Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312; Darby v. Brown, 10 Vet. App. 243, 245 (1997); Hanna v. 
Brown, 6 Vet. App. 507, 510 (1994).  A veteran's death will 
be considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death", or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

VA may award dependency and indemnity compensation to a 
veteran's survivors based on a condition secondarily service 
connected under 38 C.F.R. § 3.310(a) (entitlement established 
under 38 U.S.C. § 1310). VAOPGCPREC 7-99.  Secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or 
injury." 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. When an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background 

The evidence cited above with regard to accrued benefits is 
included herein by reference.

The veteran's death certificate shows that he died at age 87, 
on May [redacted], 2003, due to cardiovascular collapse with dementia 
being shown as the underlying cause.

The appellant provided copies of additional clinical records 
from a private facility wherein the veteran has received 
other care prior to his death including in May 2003.  Records 
showed acute hypotension, leukocytosis and pelvic fracture as 
well as left arm pain.  He had a history of hypertension as 
well as senile dementia and coronary artery disease.  He was 
noted to live in a nursing home and had had a recent fall. 

Another statement was received from PBG, M.D., dated in 
February 2005 and received at the time of the appellant's 
personal hearing before the Board.  He opined that the 
veteran:

developed anxiety neurosis during World 
War II, which remained with him his 
entire life.  It is my opinion that this 
condition accelerated his dementia, which 
in time, led to his death. 

The veteran's widow has candidly written as to his symptoms, 
and testified to them at the hearing held in February 2005.  
As a psychiatric nurse, she observed that her husband's death 
was due to dementia as he struggled with a major depressive 
disorder all his life.  His mind had shut down which 
basically told his heart to do the same.  As he became more 
and more depressed, he could do less and less; he even forgot 
how to feed himself, and this rendered him even more 
depressed.

Analysis

The Board appreciates the thoughtful, difficult assessment 
provided by the appellant, who although unable to provide 
specific medical evidence, is in fact trained in psychiatric 
nursing, and can and does provide excellent overall and 
schooled observations of her husband's mental health prior to 
his death.  The Court has discussed the probative value to be 
placed on statements prepared by nurses, finding generally 
that a nurse's statement has probative value.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. 
App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).

Moreover, the Board would recognize that the appellant's 
assessment of the veteran's health is fully documented in 
ongoing clinical records as well as medical expert opinions.  
Remarkably, it even parallels his own assessment of his 
situation in the period shortly before his death.

The veteran's primary service-connected disability was his 
anxiety and major depression.  Judicial mandates require that 
the Board may consider only independent medical evidence to 
support the findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  In this case, objectively, the documented record 
supports the appellant's claim - the medical opinion that was 
submitted at the hearing unequivocally links the service-
connected disability to the cause of death by virtue of its 
"accelerating" the cause.  This opinion supports the 
appellant's claim that service-connected disability aided or 
lent assistance to the production of death in more than a 
casual way.  38 C.F.R. § 3.312.    

The submitted medical data and opinions, when viewed in the 
context of the full record, create a reasonable doubt in 
favor of the appellant's claim, a doubt better characterized 
as within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  
Certainly, the preponderance of the evidence cannot be said 
to be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Accordingly, the Board finds that service connection for the 
cause of the veteran's death is warranted.



ORDER

A TDIU on an accrued basis is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


